NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0831-19

CYNTHIA A. CORDOVA,

         Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and BAYADA HOME
HEALTH CARE, INC.,

     Respondents.
_________________________

                   Argued September 30, 2021 – Decided October 21, 2021

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 174643.

                   Keith G. Talbot, Senior Counsel, argued the cause for
                   appellant (Legal Services of New Jersey, attorneys;
                   Cynthia A. Cordova on the pro se briefs).

                   Achchana Ranasinghe, Deputy Attorney General,
                   argued the cause for respondent Board of Review
                   (Andrew J. Bruck, Acting Attorney General, attorney;
            Donna Arons, Assistant Attorney General, of counsel;
            Achchana Ranasinghe, on the brief).

PER CURIAM

      Plaintiff Cynthia Cordova appeals from a Board of Review (Board)

September 24, 2019 final agency decision adopting an Appeal Tribunal's

(Tribunal) determination that she was not eligible for unemployment benefits

because she was unavailable for work. See N.J.S.A. 43:21-4(c)(1). We affirm.

      The following facts are derived from the testimony presented at a

telephonic hearing before the appeals examiner on July 24, 2019. In May 2013,

plaintiff began working for Bayada Home Health Care, Inc. (Bayada) as a

licensed practical nurse. From May 2013 through April 2017, plaintiff worked

forty hours a week. This work, by its nature, is not sedentary.

      On March 29, 2017, plaintiff's doctor told her to restrict her hours and

reduce physical exertion to avoid aggravating her preexisting medical condition

from a non-work-related car accident that occurred in 2012 or 2013. The doctor

told plaintiff she should not work more than seven shifts a month, which plaintiff

took to mean roughly two shifts or sixteen hours per week. Therefore, on April

1, 2017, plaintiff requested Bayada reduce her weekly hours from forty to

sixteen per week.



                                                                            A-0831-19
                                        2
      Plaintiff did not disclose her medical condition to Bayada when requesting

reduced hours because she feared Bayada would not want to employ her any

longer if they knew of her medical issues. As a result, Bayada had no knowledge

of plaintiff's medical condition.     According to Bayada's employee, Lynda

Schanne (Schanne), Bayada believed plaintiff reduced her weekly hours in

anticipation of receiving social security widow's benefits that allegedly limited

the income she could earn.1 Bayada first became aware of plaintiff's medical

condition on May 21, 2017, when plaintiff filed her claim for unemployment

benefits to compensate for some of the wages she lost by working fewer hours.

      After plaintiff's request Bayada assigned her to a private residence where

she cared for one patient. She continues to work in this capacity.

      On July 6, 2017, Mohsen Kalliny, M.D. of the Regional Orthopedic

Professional Association issued a report recommending plaintiff work "seven

shifts a month" because it was "as much as she [could] physically tolerate." The

report encouraged plaintiff to "restrict her repetitive lifting to . . . no more than

the seven shifts per month." Plaintiff did not inform Bayada of this report.




1
  According to plaintiff she began receiving widow's benefits from the Social
Security Administration on May 28, 2017.
                                                                              A-0831-19
                                         3
      From July 9, 2017 through May 19, 2018, plaintiff sought sedentary work

to supplement her part-time work with Bayada. Around July 2017, plaintiff

applied to the Division of Vocational Rehabilitation to develop additional skills

such as proficiency in Microsoft Office in order to find sedentary work.

      Sometime between July 9, 2017 and May 20, 2018, plaintiff obtained

sedentary work answering phones for a business, but the owner passed away

before she could begin the employment. The business closed, and plaintiff lost

the job. She never found additional sedentary work to supplement her income.

      While Bayada could not offer plaintiff any home care sedentary work, it

could have offered her a case caring for a child in school, which would mostly

entail "just sitting in the [classroom] with them." Bayada had "a lot of cases" of

that nature. Plaintiff did not pursue this option because she thought nurses who

care for children in schools must carry heavy medical equipment such as an

"oxygen canister" to the schools. Schanne indicated that not all children's cases

require such heavy equipment.

      Additionally, all Bayada's employees receive a weekly email listing

available cases and hours. Plaintiff claims she never received those emails and

otherwise did not seek non-sedentary work from Bayada because her doctor has

not provided "clearance" for such work.


                                                                            A-0831-19
                                        4
      On January 3, 2019, plaintiff obtained a report from Lori C. Talbot, M.D.

of South Cumberland Medical Associates stating that from March 29, 2017 to

July 9, 2017, and onward plaintiff could "do sedentary work without aggravation

of her health[] and thus [is] available for sedentary seated work fulltime. . . ."

Plaintiff never informed Bayada that she could work more hours if those hours

were sedentary. Further, Bayada did not receive this report nor know of its

existence until the Tribunal hearing. When the report was issued, Bayada knew

only of plaintiff's medical restrictions as it related to the number of hours she

could work. As a result, when plaintiff asked for more shifts at Bayada a week

before the Tribunal hearing, the client service manager informed plaintiff that

the company would be happy to provide plaintiff more hours if she got clearance

from her doctor.

      On January 30, 2019, the Deputy of the Division of Unemployment and

Disability Insurance found plaintiff indefinitely ineligible for benefits as of July

9, 2017, on the ground that she was "unavailable for work." 2 Plaintiff appealed

that decision on February 18, 2019.


2
  In Cordova v. Bd. of Rev., No. A-0773-17 (App. Div. Dec. 10, 2018) (slip op.
at 1-8), this court affirmed the Board's decision that plaintiff was ineligible for
unemployment benefits from May 21, 2017 through July 8, 2017, because she
was unavailable for work. Subsequently, the appeals examiner remanded the


                                                                              A-0831-19
                                         5
      On July 24, 2019, the Tribunal held a telephonic hearing where plaintiff

and Schanne provided testimony. On July 25, 2019, the Tribunal determined

plaintiff was ineligible to receive unemployment benefits from July 9, 2017,

through May 19, 2018, because she was not available for work as required by

N.J.S.A. 43:21-4(c)(1).   The Tribunal found that plaintiff's voluntary work

reduction was "for a personal matter having no connection to the sole base year

employer." Plaintiff appealed the Tribunal's denial of benefits on July 29, 2019.

      On September 24, 2019, the Board adopted the Tribunal's findings of fact

and affirmed the Tribunal's decision. This appeal followed.

      On appeal, plaintiff raises the following issues for our consideration:

            POINT I

            APPELLANT CORDOVA SHOULD BE HELD
            GENUINELY ATTACHED TO THE LABOR
            MARKET, AVAILABLE FOR WORK, AND
            ELIGIBLE FOR BENEFITS.

                  A. THE FOCUS OF THE AGENCY ON
                  THE APPELLANT LIMITING HER
                  WORK TO PART TIME WORK IS IN
                  ERROR SINCE SHE WAS SEEKING
                  FULL   TIME   EMPLOYMENT    IN
                  ACCORD    WITH   HER   HEALTH
                  LIMITATIONS AND THE AGENCY
                  INTERPRETATION VIOLATES THE

matter to the deputy to determine whether plaintiff was eligible for
unemployment benefits after July 8, 2017.
                                                                           A-0831-19
                                        6
                    PLAIN LANGUAGE OF THE STATUTE
                    AND THE METROMEDIA 3 DOCTRINE.

                    B. APPELLANT CORDOVA WAS
                    GENUINELY ATTACHED TO THE JOB
                    MARKET, IN ADDITION TO HER
                    WORK SEARCH, THROUGH HER
                    APPROVAL FOR ASSISTANCE WITH
                    THE    AGENCY    DIVISION  OF
                    VOCATIONAL     REHABILITATION
                    WHICH SHOULD EXEMPT HER FROM
                    THIS REQUIREMENT.

              POINT II

              THE AGENCY ERRED AS A MATTER OF LAW IN
              ITS ASSESSMENT OF THE "VOLUNTARY
              REDUCTION" FACTS AND APPLICABLE LEGAL
              STANDARD FOR AVAILABILITY AND SHOULD
              BE   REVERSED   AS    ARBITRARY   AND
              CAPRICIOUS     AND      FAILING     IN
              CONSTITUTIONAL   DUE    PROCESS   AND
              FUNDAMENTAL FAIRNESS.

              POINT III

              THE INTERPRETATION OF THE AGENCY
              VIOLATES THE LEGISLATIVE PURPOSE OF THE
              UNEMPLOYMENT COMPENSATION LAW TO
              ASSIST THOSE WHO ARE UNEMPLOYED
              THROUGH NO FAULT OF THEIR OWN AND
              DESERVE BENEFITS TO AMERIOLATE HARSH
              CONSEQUENCES OF LOSS OF EMPLOYMENT
              AND LIBERAL ALLOWANCE IN FAVOR OF
              BENEFITS   WHICH    EMPLOYEES     HAVE
              CONTRIBUTED TO THROUGH THEIR TAXES.

3
    Metromedia, Inc. v. Dir., Div. of Tax'n, 97 N.J. 313 (1984).
                                                                   A-0831-19
                                         7
            POINT IV

            THE INTERPRETATION OF THE AGENCY MUST
            BE REVERSED SINCE IT VIOLATES DISABILITY
            PROTECTIONS AND STANDARDS APPLICABLE
            TO UNEMPLOYMENT CASES.

      Appellate review of final administrative agency decisions is limited.

Kadonsky v. Lee, 452 N.J. Super. 198, 201-02 (App. Div. 2017). "In reviewing

the factual findings made in an unemployment compensation proceeding, the

test is not whether an appellate court would come to the same conclusion if the

original determination was its to make, but rather whether the factfinder could

reasonably so conclude upon the proofs." Brady v. Bd. of Rev., 152 N.J. 197,

210 (1997) (quoting Charatan v. Bd. of Rev., 200 N.J. Super. 74, 79 (App. Div.

1985)).

      "If the Board's factual findings are supported 'by sufficient credible

evidence, courts are obliged to accept them.'" Brady, 152 N.J. at 210 (quoting

Self v. Bd. of Rev., 91 N.J. 453, 459 (1982)). This court should give due regard

to the agency's credibility findings. Logan v. Bd. of Rev., 299 N.J. Super. 346,

348 (App. Div. 1997). Unless "the agency's action was arbitrary, capricious, or

unreasonable, the agency's ruling should not be disturbed." Brady, 152 N.J. at

210. While this court grants substantial deference to an agency's finding of fact,



                                                                            A-0831-19
                                        8
"to the extent [the agency's] determination constitutes a legal conclusion" this

court's review is de novo. Lavezzi v. State, 219 N.J. 163, 172 (2014).

      First, we reject plaintiff's argument that she was available for work

because she was genuinely attached to the labor market. An individual is not

eligible for unemployment compensation unless he or she "is able to work, . . .

available for work, and has demonstrated [that he or she is] actively seeking

work." Ford v. Bd. of Rev., 287 N.J. Super. 281, 284 (App. Div. 1996) (quoting

N.J.S.A. 43:21-4(c)(1)). There is a limited exception for individuals who restrict

themselves to only part-time work:

            no individual, who is otherwise eligible, shall be
            deemed unavailable for work or ineligible for benefits
            solely for the reason that the individual is available for,
            seeks, applies for, or accepts only part-time work,
            instead of full-time work, if the claim is based on part-
            time employment and the individual is actively seeking
            and is willing to accept work under essentially the same
            conditions as existed in connection with the
            employment from which the individual became eligible
            for benefits.

            [N.J.S.A. 43:21-20.1]

      This court has consistently held that an individual who restricts her work

availability to less than full-time employment is ineligible to receive

unemployment benefits if her claim is based on full-time employment. See

Edmundson v. Bd. of Rev., Div. of Emp. Sec., 71 N.J. Super. 127, 133-34 (App.

                                                                            A-0831-19
                                        9
Div. 1961) (holding that a claimant who restricted his availability for work to

part-time work was unavailable for work within the meaning of N.J.S.A. 43:21 -

4(c)(1)); McCoy v. Bd. of Rev., Dep't of Labor, 381 N.J. Super. 169, 171 (App.

Div. 2005) (holding a claimant who reduced her work schedule to accommodate

her college schedule was not available for work).

      Here, the Tribunal determined plaintiff's claim for benefits was based on

a year of full-time work. As defined in N.J.S.A. 43:21-19(c)(1), the "base year"

is the preceding four of the last five calendar quarters completed before a

claimant's benefit year. Plaintiff filed her claim for unemployment on May 21,

2017. Thus, the base year for plaintiff's eligibility is from January 1, 2016 ,

through December 31, 2016, during which she worked for Bayada full time.

Thus, the N.J.S.A. 43:21-20.1 exception is inapplicable to plaintiff's claim

because it is based on her full-time employment with Bayada. When plaintiff

unilaterally restricted her working despite Bayada's willingness to continue

providing forty hours per week (i.e., full-time work), she made herself

unavailable to work.

      Next, plaintiff's alternative argument − that even if she did voluntarily

reduce her work hours with Bayada, she did so with good cause – lacks merit:

            [a]n individual who leaves a job due to a physical
            and/or mental condition or state of health which does

                                                                          A-0831-19
                                      10
            not have a work-connected origin but is aggravated by
            working conditions will not be disqualified for benefits
            for voluntarily leaving work without good cause
            "attributable to such work," provided there was no other
            suitable work available which the individual could have
            performed within the limits of the disability. When a
            non-work connected physical and/or mental condition
            makes it necessary for an individual to leave work due
            to an inability to perform the job, the individual shall
            be disqualified for benefits for voluntarily leaving
            work.

            [N.J.A.C. 12:17-9.3(b).]

To satisfy N.J.A.C. 12:17-9.3(b), an individual must demonstrate, "through

uncontroverted medical evidence" that her medical condition will be

"aggravated" by the conditions of her work. Israel v. Bally's Park Place, Inc.,

283 N.J. Super. 1, 5 (App. Div. 1995) (citing Wojcik v. Bd. of Rev., 58 N.J. 341

(1971)). Absent such medical evidence, an individual must provide "proof . . .

she notified the employer and sought an accommodation prior to resigning from

the job." Ardan v. Bd. of Rev., 231 N.J. 589, 605 (2018).

      Plaintiff failed to meet her burden here.     The report from Regional

Orthopedic does not attribute her medical condition to her work environment

nor does it state her medical condition is aggravated by the conditions of her

work. The report merely states seven shifts a month "is as much as she can

physically tolerate." Additionally, the report from South Cumberland Medical


                                                                          A-0831-19
                                       11
Associates, issued nearly two years after her unemployment claim was initially

filed, states that after July 9, 2017, she was "able to do sedentary work without

aggravation of her health."        Neither report constitutes the necessary

"uncontroverted medical evidence" showing her medical condition was

aggravated by work conditions. Israel, 283 N.J. Super. at 5.

      Moreover, neither report was provided to Bayada when plaintiff requested

reduced hours. Although plaintiff did not resign, she testified she did not

disclose her health restrictions to Bayada when requesting reduced hours.

Nothing in the record suggests plaintiff tried to investigate alternative

employment opportunities with Bayada before restricting her work availability.

      Additionally, we reject plaintiff's contention that her pursuit of services

from the Division of Vocational Rehabilitation Services program exempts her

from N.J.A.C. 12:23-4.3's requirement that an individual must be actively

seeking work to receive benefits. N.J.S.A. 43:21-4(c)(4)(A) provides that:

            an individual, who is otherwise eligible, shall not be
            deemed unavailable for work or ineligible because the
            individual is attending a training program approved for
            the individual by the division to enhance the
            individual's employment opportunities or because the
            individual failed or refused to accept work while
            attending such program.




                                                                           A-0831-19
                                      12
The statute is clear that an individual must first be "otherwise eligible" for

benefits. Plaintiff was not "otherwise eligible" for benefits within the meaning

of N.J.S.A. 43:21-4(c)(4)(A) because she voluntarily restricted her work hours

without good cause. In other words, plaintiff was not deemed ineligible for

benefits "because" she was enrolled in a training program. See N.J.S.A. 43:21-

4(c)(4)(A). Rather, her benefits were denied because she was not available for

work when Bayada had full-time work available for her.

      Finally, we reject plaintiff's argument that the agency's decision "that a

claimant be deemed unavailable if they reduce hours with a current employer

due to personal circumstances" meets the test for agency rulemaking as outlined

in Metromedia. An agency decision constitutes rulemaking if the action:

            (1) is intended to have wide coverage encompassing a
            large segment of the regulated or general public, rather
            than an individual or a narrow select group; (2) is
            intended to be applied generally and uniformly to all
            similarly situated persons; (3) is designed to operate
            only in future cases, that is, prospectively; (4)
            prescribes a legal standard or directive that is not
            otherwise expressly provided by or clearly and
            obviously inferable from the enabling statutory
            authorization; (5) reflects an administrative policy that
            (i) was not previously expressed in any official and
            explicit agency determination, adjudication or rule, or
            (ii) constitutes a material and significant change from a
            clear, past agency position on the identical subject
            matter; and (6) reflects a decision on administrative


                                                                          A-0831-19
                                      13
            regulatory policy in the nature of the interpretation of
            law or general policy.

            [Metromedia, 97 N.J. at 331-32.]

      In reviewing a decision by an administrative agency, an appellate court

should "defer to an agency's interpretation of both a statute and implementing

regulation, within the sphere of the agency's authority, unless the interpretation

is plainly unreasonable." Ardan, 231 N.J. at 604-05 (quoting In re Election Law

Enf't Comm'n Advisory Op. No. 01-2008, 201 N.J. 254, 262 (2010)).                In

applying this standard, the court considers "the words of the statute, affording

to those words 'their ordinary and commonsense meaning.'"          Id. at 604-05

(quoting In re Eastwick Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 542

(2016)).

      Here, the plain language of N.J.S.A. 43:21-4(c)(1) mandates an individual

be "able to work, and is available for work, and has demonstrated to be actively

seeking work" to be eligible for unemployment benefits. As detailed above,

plaintiff was not available for work because she voluntarily restricted her work

hours from forty to sixteen hours. Further, she did not spend a "substantial

portion" of 2016, the applicable base year, working part-time. Therefore, the

Board's decision did not constitute improper rulemaking because it is based on



                                                                            A-0831-19
                                       14
a reasonable interpretation of N.J.S.A. 43:21-4(c)(1) and N.J.A.C. 12:17-

12.7(b)(1) consistent with unemployment case law and policy standards.

      In sum, the Tribunal's factual findings and the Board's decision are

substantially supported by the record are therefore not arbitrary, capricious, or

unreasonable. To the extent not addressed, we conclude plaintiff's remaining

arguments lack sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-0831-19
                                      15